DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6-12, and 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 11, the prior arts of record, taken alone or in combination, do not teach or fairly suggest an electronic device comprising a battery, and circuitry configured to detect occurrence of a wireless charging event for wirelessly receiving first power, control charging of the battery using the first power, based on detecting the occurrence of the wireless charging event; detect, in a state of charging the battery using the first power, occurrence of a wired charging event for receiving second power via a wired connection; identify first information associated with a first charge capacity of the first power and second information associated with a second charge capacity of the second power; identify, based on the first and second information, which one of the first power and the second power has a higher charge capacity; and control selecting the first power or the second power having the higher charge capacity for charging the battery
Regarding Claims 2 and 6-10, they depend from Claim 1 above.
Regarding Claims 12 and 15-18, they depend from Claim 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
28 December 2021


/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836